DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly amended claims 5 and 6 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 5 and 6 recite first and second ends with different thicknesses which appears to be a different embodiment than that previously examined and also does not appear to be in the specification.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 5 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 7 recites a point of a recess face with respect to the second recess face.  It is not clear how a point is structured when related to the second recess face.  It is not clear if this recitation is related to the location or shape of the point at or near the second recess face.  The claim will be examined as best understood.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  Claims 5 and 6 both depend from claim 1 and are duplicates of each other.  The applicant should cancel one of these claims.



Double Patenting
Claims 1, 2, 4-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,544,594 as in the previous action.  This is an obviousness double patenting.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 3,200,553 to Frashour et al.
Regarding claim 1, Frashour discloses a pair of panels having outer and inner faces (fig. 2, fig 1: outer, 12 and inner, 14 faces), a first end with recess cut (fig. 2: 52) and a first recess face (54) parallel to and open to the inner face (14), a second end with a recess cut (34) with a second recess face (flat surface below where 34 points) parallel to and open to the outer face (12), a tab (50) outward of the first end wherein the tab  is configured to position second end at a spacing distance when forming a joint 
Regarding claim 2, the tab (50) is inherently capable of shearing under a large degree of panel expansion in a parallel direction, the first recess cut has a vertical recess face (54) orthogonal to the inner face and has a height.  And the tab comprises a height and width with diagonal (see slope of 50), the height is less than the height of the recess face of the first recess cut.
Regarding claim 4, the ends are the same thickness (see even thickness of first and second ends, fig. 2).
Regarding claim 7, the recess face (16) comes to a point with respect to the second recess face (see pointed portion of 16 at end).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,200,553 to Frashour et al.
Regarding claim Frashour discloses the basic claim structure of the instant application, the recess face having a medial point (in middle) but does not disclose 
Regarding claim 9, the tab (50) is located a first distance from the vertical recess face (54) but the distance is not clearly disclosed by Frashour.  The Applicant fails to show criticality for specifically claimed dimensions, therefore it would have been an obvious design choice to use the dimensions such as specified in these claims.  Frashour appears to show the distance claimed by the applicant but it is not specified.  The use of minor dimensional changes would have been an obvious design choice in order to allow more or less drainage or venting of moisture.

Response to Arguments
Applicant's arguments filed 3/1/21 have been fully considered but they are not persuasive.  The applicant’s arguments with respect to the new claims are addressed in the new action above.  Regarding the double patenting rejection, the applicant should note that this is an obvious double patenting as the claims are an obvious variation of ‘553.  

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is                    (571) 272-6846.  The examiner can normally be reached on Monday-Friday from 7:30 am to 4:00 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner, can be reached at (571) 272-6754.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633